          Case 1:21-cr-00090-PLF Document 18 Filed 03/25/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :
                                              :       Case Number 21-cr-90-PLF
NATHANIEL DEGRAVE,                            :
                                              :
                       Defendant.             :


                                             ORDER

       This matter comes before the Court pursuant to a motion of the United States to seal three

proposed video exhibits in support of its opposition to the defendant’s motion for bond. At the

detention hearing held on March 25, 2021, counsel for the defendant indicated that the defendant

did not oppose the government’s motion.

       The Court finds that because there are reasonable grounds to believe that the disclosure of

such materials could jeopardize national security, the United States has established a compelling

governmental interest to justify the requested sealing. It is therefore

       ORDERED that the government’s motion to seal is hereby GRANTED, and that the

proposed video exhibits are sealed until further Order of this Court. Notwithstanding the sealing,

the government may disclose the materials in furtherance of its law enforcement and prosecution

needs and discovery obligations.



Dated: March 25, 2021

                                              PAUL L. FRIEDMAN
                                              United States District Judge
                                              District of Columbia
        Case 1:21-cr-00090-PLF Document 18 Filed 03/25/21 Page 2 of 2




cc:   Jessica Arco
      U.S. Attorney’s Office for the District of Columbia
      555 Fourth Street NW, Fourth Floor
      Washington, DC 20530

      Joanne Slaight
      400 7th Street NW, Suite 206
      Washington, DC 20004
